DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of sorbitan mono-oleate as the carrier and/or gelling agent component in the reply filed on 8/6/2021 is acknowledged.  The traversal is on the ground(s) that “the disclosed species have a relationship”.  This is not found persuasive because multiple burdensome search queries would be necessary to search all claimed inventions.  It is further noted that the alleged “relationship” among the list of carrier and/or gelling agent species is not readily apparent (i.e., a common chemical core structure) and has not been defined.
The requirement is still deemed proper and is therefore made FINAL.
Nonelected embodiments from additional claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/6/2021.
Claims 1-15 remain pending and under examination in the application. 

Status of the Claims
	Claims 1-15 are pending and under current examination, with non-elected species withdrawn as outlined above.  Claim 1 previously was examined.  Claims 2-15 are new.  

Response to Arguments and Withdrawn Rejections
	Applicant’s remarks filed 3/25/2021 (hereafter, “Remarks”) are addressed here.

	The obviousness double patenting rejection over claims in copending Application No. 14/977,300 is maintained, modified herein as necessitated by amendments.  Applicant has presented no arguments against this rejection of record.
	Regarding the rejection of claim 1 under 35 U.S.C. 103 over Chan, this rejection is withdrawn in view of Applicant’s amendment to claim 1.  As to the relevance of the Chan reference, Applicant’s characterization of the Chan reference’s teachings as outlined on pages 4 and 5 of Remarks is noted.  Applicant’s arguments as to Chan’s deficiencies are noted.  Applicant’s arguments pertain to the claims as amended.  Accordingly, new grounds of rejection as necessitated by amendment are presented below.
	Applicant’s reference to the Declarations filed under 37 C.F.R. 1.132 in parent application No. 13/747,151 is noted.  Applicant notes that Dr. Twidwell indicates Peyronie’s disease was remarkably improved from treatment with a composition including nicardipine, superoxide dismutase, and emu oil.  Dr. Blasser’s Declaration adds that non-interventional and inexpensive treatment of Peyronie’s disease are desired and that verapamil gel treatments produce only marginal results compared with consistent and efficacious treatment with nicardipine gel; Dr. Blasser concludes unexpected beneficial properties are achieved.  These positions have been considered but are not persuasive in view of the new grounds of rejection necessitated by amendment, as presented below.  The new grounds of rejection supply rationale for combining the components instantly elected into a single composition.


New Grounds of Rejection as Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
These claims are rejected since they recite indefinite ranges where the endpoints are unclear.  “About” accompanying the endpoints (i.e., “up to about”) of numerical ranges obfuscates the values included and/or excluded in the claimed range, and appropriate clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Easterling ‘028 (US 6353028) in view of Konno et al. (US 4879119), Henderson et al. (US 2009/0087503), and Farmer (US 2001/0033838).
The instant claims are drawn to a composition comprising dihydropyridine calcium channel blocker active agent, superoxide dismutase, emu oil, and one or more carriers or gelling agents, as further specified in the claims and elected.
Easterling ‘028 teaches a transdermal gel composition for the treatment for fibrotic or connective tissue disorders involving scarring, sub-dermal plaque accumulations or fibrosis of muscle tissue ( e.g. Peyronie's disease, Dupuytren's hand contracture and Ledederhose Fibrosis (col. 5, line 58); wherein said composition comprises (i) a calcium channel blocker including nicardipine; and (ii) a non-invasive transdermal carrier agent (Abstract, col. 1, line 18-26; col. 5, line 11-21, 36-65; col. 6, line 27-34, 61-67; col. 7, line 8-27; col. 9, line 62-67; col. 11, line 50-58; col. 12, line 7-10; claim 1).  Easterling teaches that when applied transdermally, a calcium channel blocker is absorbed uniformly into the fibrotic tissue (plaque) and prevents divalent calcium ions from entering the cell membranes.  
With regard to the amount of the calcium channel blocker, Easterling ‘028 teaches that the dosage amount and the concentration of the calcium channel blocker varies with the chemical structure of the calcium channel blockers, for example, topical nifedipine gel contains 40-60 mg/ mL of nifedipine (about 4 wt. % to 6 wt. %) (col. 6, line 27-29).  While Easterling ‘028 teaches the amount of calcium channel blocker at 10.0 wt. %, Easterling does not specify the instantly recited amounts. 
Konno et al. cures this deficiency.  Konno et al. teach a transdermal patch comprising a solid mass formed by kneading (1) a solution or a suspension of a drug component selected from the group consisting of nicardipine hydrochloride, nifedipine (reads on dihydropyridine calcium channel blocker as recited in claims 1 and 2); with (2) an oily base mainly comprising cacao butter, isocacao butter or a triglyceride of a vegetable saturated fatty acid having 12 to 18 carbon atoms together (reads on carrier element recited in claim 1), and (3) a penetration enhancer (col. 1, line 31-60; col. 2, line 33-35; col. 3, line 32-38; claims 1 and 7). The topical formulations containing nicardipine hydrochloride, nifedipine as taught by Konno et al. can be used for treatment of Peyronie's disease, Dupuytren's hand contracture and Ledederhose Fibrosis (as evidenced by Easterling ‘028, col. 5, line 58).  Konno’s penetration enhancer may be a sorbitan middle chain fatty acid ester (column 3, line 14) which may be present in an amount of 0.5 to 20% by weight of the total formulation (column 3, line 46)(limitation of claim 4, 6, 8, and 10).
With regard to the amount of the calcium channel blocker recited in claims 1, 17 and 35, Konno et al. teach that the amount of the drug component is determined by the nature of the drug substance, the amount of the base is from 60-85 wt. %, 0.5 to 20 wt. % of penetration enhancer and 0.5 to 10 wt. % of other additives (col. 3, line 39-49). The maximum amount of drug substance can be used is 100 wt. % total - 60 wt. % (oily base) - 0.5 wt. % (penetration enhancer, further limitation of claim 5) - 0.5 wt. % (other additives) = up to 39 wt. %. The amount range of the drug substance taught by Konno et al. overlaps with the amount ranges claimed and the amount allows for a carrier within the instantly recited range as in claim 4.
It would have been prima facie obvious for one skilled in the art before the effective filing date of the instant application to find a proper concentration of the calcium channel blocker that can be incorporated into the carrier without compromising the compatibility of the carrier excipients and the physicochemical properties of any specific calcium channel blocker based on guidance provided by Konno et al. regarding formulation for transdermal delivery of calcium channel blocker active agents taught by Easterling ‘028, with a reasonable expectation of success.  One would have been motivated to do so to achieve optimized end results as is routine in the art.
Easterling ‘028 does not teach superoxide dismutase or emu oil to be further included, nor does Easterling ‘028 specify the particularly elected sorbitan monooleate carrier agent.
Henderson cures this deficiency with regard to superoxide dismutase, and Farmer cures this deficiency with regard to emu oil and sorbitan monooleate.
  	Henderson et al. teach a compositions for the protection, treatment and repair of connective tissues in humans and animals that can be administered via topical route or transcutaneous route ([0067]) comprising any or all of anabolic, anti-catabolic, antioxidant and analgesic agents, including collagen type II, super oxide dismutase (SOD), L-ergothionine (Abstract, [0021], [0062],  [0063], [0064],  Fig. 3).  Henderson et al. teach that the total dose of SOD ranges from 3 mg to 6 g (each mg containing > 3000 McCord-Fridovich units), human 5 mg to 3 g ([0068]). Henderson et al. further teach that oxidative damage is implicated in many catabolic events in the body, including the aging process.  Antioxidants, such as superoxide dismutase (SOD), is substance that scavenges free radicals before oxidative damage occurs.  In the sense that they prevent cell damage, antioxidants are a specific type of anticatabolic agent ([0012], [0018]).  Henderson et al. further teach that superoxide dismutase is an enzyme present naturally in the tissues of animals and plants, which has recently been investigated as an agent in the management of inflammation.  It acts by intercepting toxic oxygen radicals in the intracellular space during destructive inflammatory processes.  It does not inhibit prostaglandin biosynthesis, but stops the overproduction of prostaglandins resulting from destructive inflammation.  Some of its effects include inhibition of edema formation and inhibition of acute signs of inflammation and the secondary articular changes (stiffness and calcification) in adjuvant-induced arthritis.  Having no analgesic effects, it does not contribute to the overuse of the affected joints that eventually leads to more damage of the articular cartilage, as NSAIDs can.  Also, it has no adverse effects on the cardiovascular, central nervous or endocrine systems ([0049]).
	Farmer teaches therapeutic compositions comprising emu oil suitable for topical application to the skin or mucosal membranes of a mammal (Abstract, [0001], [0032], [0034], [0037], [0092], [0099], [0122]); wherein the composition in the form of a cream, lotion, gel, oil, ointment, suspension, aerosol spray, powder, aerosol powder or semi-solid formulation ([0035], [0117]); wherein the carriers utilized in the therapeutic compositions are preferably liquid or gel-based materials for use in liquid or gel formulations.  Farmer also teaches sorbitan monooleate in particular among suitable carriers in topical formulations which may be varied (see [0095]).  Suitable liquid or gel-based carriers are well-known in the art (e.g., water, physiological salt solutions, urea, methanol, ethanol, propanol, butanol, ethylene glycol and propylene glycol, and the like) ([0094]).  Farmer further teaches that the use of an animal-derived lipid, emu oil, as a "carrying agent" to facilitate the dispersion and penetration of the therapeutic compositions through the various dermal and cuticular membranes and tissues, and has been demonstrated to markedly increase the efficacy of anti-microbial and anti-fungal therapies.  This lipid material is extracted from the Emu (Dromais novae-hollandiae), an indigenous bird of Australia and New Zealand ([0003], [0098], [0116]).  In contrast, there has been little success in finding carrier agent such as animal derived lipid that is able to penetrate dense cuticular material such as finger/toenails and animal hooves ([0097]).  Farmer further teaches that the ability of emu oil to penetrate the stratum corneum dermal barrier and concomitantly act as a carrier, makes it highly valuable for use in therapeutic compounds in the prevention and/or treatment of a variety of conditions.  This ability is believed to be primarily due to both its extremely high content of oleic acid and a total lack of indigenous phospholipids ([0005]).  Accordingly, emu oil could be combined with various medicines or cosmetic materials to facilitate their ability to penetrate this layer of keratinized tissue in a more efficacious and cost-effective manner than the currently-utilized liposome- and iontophorisis-based technologies ([0008]).  Farmer further teaches that an isolated component in emu oil which appears to be at least one of the active ingredients directly responsible the emu oil's anti-inflammatory activity.  Thus, this substance could potentially be utilized to develop or isolate additional anti-inflammatory medications which are without deleterious physiological side-effects, are non-irritating, which possess long-term biological and physiological activity, and which are far less expensive than currently-utilized anti-inflammatory regimens ([0011]).  Farmer further teaches that emu oil also possesses an extremely low potential for irritation of the skin.  Moreover, it has also been shown to have almost no side-effects, which means that (even at full strength), Emu oil has irritation levels so low that they are the same as those found in putting water on the skin (i.e., is practically nonexistent).  This characteristic is unusual, as most anti-inflammatory drugs are irritating, when applied topically, and possess side-effects ([0014]).  Farmer further teaches that emu oil also possesses a high degree of emollient/emulsification properties, and hence has good "blendability".  In practice this means that emu oil has the ability to blend or make oil and water miscible, producing a cream that does not feel oily on the skin ([0012]).  Emu oil is a highly efficacious moisturizing agent, which adds to its protective ability and promotes anti-aging of the skin ([0016]).  
The instantly claimed composition constitutes a combination of known active agents for management of inflammation associated with the connective tissue diseases comprising: (1) Nicardipine as taught by Esterling ‘028 (col. 7, line 8-27) for its ability to promote collagenase synthesis and subsequently dissolving collagen of the plaque caused by connective tissue disorder as taught by Easterling ‘028 (col.  11, line 1-17); the (2) potent inflammation suppressing agent superoxide dismutase as taught by Henderson et al. (claims 1 and 7, [0012], [0018], [0049], Fig. 3); and (3) an oily base containing emu oil of Farmer ([0003]) as dermal penetrant and as nicardipine and SOD carrier to facilitate their ability to penetrate the layer of keratinized tissue in a more efficacious and cost-effective manner than the conventional liposome- and iontophorisis-based penetration enhancement technologies for transdermal patch device as taught by Farmer ([0008]) with predictable result to produce a topical formulation with enhanced the transdermal delivery of calcium channel blocker that are useful as treatment for connective tissue diseases.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06   Art Recognized Equivalence for the Same Purpose [R-6].  
One of ordinary skill in the art would have been motivated to make a topical calcium channel blocker formulation containing suspension of nicardipine as taught by Easterling '028 (p. 3, line 1-11; p. 7, line 1-12) in combination with the superoxide dismutase of Henderson et al. in the emu oil carrier of Framer ([0003]) for the advantages on using multifunctional emu oil of Farmer ([0003]) as carrier for nicardipine due to both emu oil’s extremely high content of oleic acid and a total lack of indigenous phospholipids, and high degree of emollient/emulsification properties, and hence good "blendability" ([0008], [0012]), and for the benefits of many advantageous functional properties possessed by emu oil which are adjuvant to the nicardipine treatment on connective tissue disorders including (i) safety (emu oil was approved by the FDA for human use in July of 1992 ([0009]), (ii) its ability to act as a dermal penetrant and medicament carrier; (iii) its anti-inflammatory properties; (vi) its ability to act as an emollient/emulsifier; (v) its bacteriostatic properties; (vi) its low potential for irritation of the skin; (vii) its non-comedogenic properties (i.e., it does not clog up pores); and (viii) its moisturizing, wound-healing ([0007]); (xi) ability to reduce pain, swelling and stiffness in joints, to reduce recent bruising and muscle pain, and ease sports related muscle strains as well ([0008]); (x) ability to decrease ecosanoid production in skin, as reflected by suppression of PGF2a and such result may offer a possible biochemical explanation for the reported beneficial effects of topically administered emu oil ([0010]), with multiple reasonable expectations of success.  One would have been motivated to do so for the advantages outlined above.  
As to the amount of emu oil instantly recited, Farmer teaches that the overall efficacy of the therapeutic compositions is relative to the concentration of emu oil which is utilized in the formulation.  Specifically, it has been observed that higher percentages of emu oil are more effective than lower percentages.  The amount of emu oil used in a topical therapeutic composition ranges from approximately 0.5% to 99.9%, with a more preferable range being between approximately 10% to 75%, and the most preferable range being between approximately 25% to 60% ([0118]), ranges overlapping with the instantly claimed ranges.  
With regard to the amount of superoxide dismutase instantly recited, Henderson et al. teach that the total dose of SOD ranges from 3 mg to 6 g (each mg containing > 3000 McCord-Fridovich units), human 5 mg to 3 g ([0068]).  Easterling ‘028 teaches a topical verapamil gel formulation containing 40 mg verapamil per 0.5 ml of the gel (80 mg/ml) (col. , 6, line 15-16; col. 8, line 21-65).  Therefore, the minimum amount of SOD can be added to a unit dose 0.5 mL of the gel of Easterling ‘028 is 5 mg.  The total weight 0.5 mL of verapamil gel of Easterling ‘028 is (68.57 g/60 mL)/2 = 0.571 g = 571 mg.  Thus the percentage amount of SOD in the total composition is (5 mg/571 mg) x 100% = 0.88 wt. %.  The amount of SOD of at least 0.88 wt. % taught by the combined teachings from the cited prior art overlaps with the SOD amount instantly recited.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.  Further regarding claim 11, because Henderson teaches superoxide dismutase, Henderson is considered to meet the claim since a product isolated from various sources would appear to be the same or substantially the same compound upon isolation.
Further regarding the gelling agent recited in claim 12, Easterling teaches a gel component to be included in a formulation which ends up being a gel (see column 9, line 52 and Easterling claim 1 “topical gel composition”).
Further regarding claim 13, Farmer teaches that white petrolatum for instance may be further included (see [0095]).


Modified and New Rejections As Necessitated by Amendments
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9238059. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are drawn to compositions and the issued claims are drawn to methods which encompass a composition including the components the same or substantially the same as those instantly recited.
	Both sets of claims encompass a gel composition comprising nicardipine, superoxide dismutase, emu oil, and one or more pharmaceutically acceptable carriers or gelling agents in amounts overlapping the claimed ranges.  Accordingly, a method comprising all composition components instantly claimed would therefore render obvious the composition itself.

Claims 1-15 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-11, and 21 of copending Application No. 14/977,300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims encompass all requisite components of instant claim 1: a calcium channel blocker, SOD, emu oil, and a carrier or gelling agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617